DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments/arguments filed 2/17/2022 with respect to claim(s) 1, 4-5, 9-10, 13-14 and 17-18 have been fully considered and found persuasive. This application contains 9 pending claims. Claim(s) 1, 4-5, 9-10, 13-14 and 17-18 have been amended. Claim(s) 2-3, 6-8, 11-12 and 15-16 have been cancelled.

Allowable Subject Matter

Claim(s) 1, 4-5, 9-10, 13-14 and 17-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1 and 9-10 have been amended to overcome rejection(s) in the previous Office Action mailed. 
Regarding claim(s) 1 and 9-10, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A method comprising: “correcting a crosstalk error of the test system according to a crosstalk calibration standard, wherein the crosstalk calibration standard is fabricated on a substrate of a device under test and equal to the device under test in length;
acquiring a first set of error terms through the two-port calibration, and acquiring a second set of error terms through the one-port calibration, where the first set of error terms and the second set of error terms compose an 8-term error model;
acquiring four crosstalk error terms by correcting the crosstalk error of the test system;
establishing a 12-term error model according to the 8-term error model and the four crosstalk error terms; and
obtaining an S-parameter of the device under test after calibration of the test system according to the 12-term error model.” in combination with all the other limitations as claimed.

Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.
Other claim(s) 4-5, 13-14 and 17-18 depend from the independent claim(s) 1 and 9-10 are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868